PER CURIAM.
The appellant challenges her ten-year habitual felony offender sentence for possession of cocaine in circuit court case number 90-10571. We affirm the judgment and habitual felony offender sentence on the authority of King v. State, 597 So.2d 309 (Fla. 2d DCA 1992) (en banc).
In circuit court case numbers 88-18532, 89-2210, and 89-11320, we strike from the written probation order the notation which states “same terms and conditions.” Because the trial court did not orally pronounce at sentencing this special condition of probation, it is invalid. See Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989). We note, as the trial court stated at sentencing, that the appellant shall receive credit for all time served.
Affirmed in part, reversed in part.
LEHAN, C.J., and RYDER and PATTERSON, JJ., concur.